 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9                                    WESTERN DIVISION
10
11   CARL REGINALD GRAY,                     )   No. LA CV 18-00581-VBF (FFM)
                                             )
12                      Petitioner,          )   ORDER
                                             )
13                                           )   Adopting the Report & Recommendation:
           v.                                )
14                                           )   Denying the Habeas Corpus Petition,
     JOSIE GASTELO, Warden,                  )   Dismissing the Action With Prejudice,
15                                           )
                                             )   Directing the Entry of Separate Judgment,
16                      Respondent.          )   and Terminating the Case (JS-6)
                                             )
17
18
19
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
20
     and files herein, and the Report and Recommendation of the United States Magistrate
21
     Judge (Docket No. 16). Petitioner has not filed any written Objections to the Report.
22
     The Court concurs with and accepts the findings, conclusions and recommendations of
23
     the Magistrate Judge. IT THEREFORE IS ORDERED that:
24
25
           The Report and Recommendation is ADOPTED.
26
           The petition for a writ of habeas corpus is DENIED for lack of merit.
27
28
 1         The Court will enter final judgment consistent with the R&R by separate
 2   document as required by Fed. R. Civ. P. 58(a).
 3         The Court will rule on a certificate of appealability by separate order.
 4
 5         This action is DISMISSED with prejudice.
 6         The case shall be TERMINATED and closed (JS-6).
 7
 8   Dated: March 29, 2019
 9
10
                                                        Hon. Valerie Baker Fairbank
11                                                    Senior United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
